Citation Nr: 0433144	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  97-13 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 24, 1972, to 
March 13, 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Appeal to the Board was perfected.  

In June 2004, the veteran testified before the undersigned 
Veterans law Judge of the Board, sitting in St. Petersburg, 
Florida.  In July 1997, the veteran testified before a 
Decision Review Officer at the New York, New York, RO.  Both 
hearing transcripts are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further evidentiary development is warranted 
before a decision can be issued on the merits of the claim of 
entitlement to service connection for a psychiatric disorder.  
Such development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.  

Additional Service Medical Records

The veteran's service enlistment medical examination report, 
dated in October 1972, approximately a week before 
commencement of active service, documents no abnormal 
clinical findings concerning psychiatric problems.  The 
service medical records also include a February 1973 medical 
treatment record, apparently completed by a "Base Drug 
Control Monitor," which states: "Re-eval[uation] reconfirms 
the Dx [diagnostic] impression of 23 Jan 73, but the degree 
of severity seems greater than initially apparent."  A 
subsequent addition to this record, apparently written by 
another individual, states: "Physical not needed.  No major 
disease in past."  

The service medical records include neither a record of the 
January 23, 1973 evaluation referenced in the February 1973 
record discussed above, nor other evidence of in-service 
treatment for psychiatric problems, if any.  In the notice of 
disagreement, the veteran, through his representative, asked 
that the RO conduct a search for any missing service medical 
records, including the January 23, 1973 record.  A January 
1997 deferred rating decision indicates that the RO decided 
to try to obtain any missing service medical records.    

In July 1998, approximately three years after the service 
connection claim was filed, the veteran submitted a March 
1973 a U.S. Air Force Judge Advocate's recommendation of 
administrative discharge with honorable service, not 
previously of record.  Essentially, this document states that 
the veteran has a "severe character and behavior disorder" 
deemed a "passive-dependent personality," which makes the 
veteran unsuitable for further active duty.  Consistent with 
this determination, in mid-March 1973, the veteran received 
an honorable discharge.  See Form DD-214. 

Notwithstanding the above, the record, to date, does not 
indicate that further effort was, in fact, made to obtain 
other pertinent service medical records, including the 
January 23, 1973 psychiatric evaluation record, assuming that 
they exist, consistent with the 1997 deferred rating 
decision.  This effort should be made on remand.  

Post-Service Medical and Lay Evidence

Relevant post-service medical evidence of record essentially 
consists of (a) a private physician's (Dr. B.W.G.) letter 
documenting treatment for depression and anxiety; (b) VA 
medical records, including "mental hygiene clinic" records 
and a psychiatric evaluation report, showing, among other 
things, diagnoses of dysthymic disorder and alcohol 
dependence, in remission; and (c) a doctor's report of 
disability, apparently prepared in connection with state-
based disability compensation benefits, documenting diagnoses 
of dysthymic disorder and anxiety.  All of these records are 
dated in the mid-1990s.  

The record suggests that there may exist other pertinent 
medical evidence not in the current record.  VA has a duty to 
assist the veteran in obtaining this evidence.  These records 
also should be reviewed for an accurate determination of 
whether there is a relationship between the "character and 
behavior" problems noted in service and psychiatric 
treatment received post-service.  

First, the veteran reportedly has been receiving Social 
Security Administration (SSA) disability compensation.  See, 
e.g., July 1997 RO hearing transcript, p. 3.  The record does 
not indicate specifically when the veteran began receiving 
SSA disability benefits, or as to the nature of the 
disability or disabilities upon which the benefits are based.  
Nonetheless, as they could be relevant to the claim, VA has a 
duty to obtain them.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

In addition, the record indicates that the veteran might have 
received psychiatric care from private physicians, including 
Dr. Albert Katz (see July 1997 RO hearing transcript and 
August 1997 authorization for release of medical records) and 
Dr. Joel Bedard, of Hempstead, New York (see Dr. B.W.G.'s 
September 1995 letter, which refers to treatment with Dr. 
Bedard).  Moreover, the only record of Dr. B.W.G. is a one-
page treatment summary letter, and not his actual treatment 
records.  Given that this claim must be remanded for, most 
significantly, a search for any missing service medical 
records, the Board finds that further search for other 
relevant post-service medical evidence also is warranted.

In this connection, the record further reflects that the 
veteran received psychiatric care at VA medical facilities in 
Northport and Lynbrook (see July 1995 VA Form 21-526 and 
October 1995 VA "mental disorders" examination report) in 
New York State, and in Fort Meyers, Florida (see Board 
hearing transcript).  On remand, any missing records from 
these facilities should be obtained.

Further, there is evidence in the record that the veteran is, 
or had been receiving, New York State Workers' Compensation 
benefits.  The benefits likely were based upon a physical 
disability; however, the evidence also suggests that 
psychiatric treatment records might have been considered in 
connection with the Workers' Compensation claim.  The veteran 
should be asked to specify whether there exists psychiatric 
treatment records associated with the Workers' Compensation 
claim that are not now in the record or are otherwise not 
addressed in this remand order.  If so, an attempt should be 
made to obtain them.  
 
Finally, the Board notes that, in VA Form 21-526 received in 
late July 1995, the veteran named Mr. "[redacted]," presumably a 
relative, as someone with personal knowledge of his 
depression symptoms in 1973.  If the veteran wishes to submit 
a written statement or affidavit from Mr. [redacted], then he 
should do so while further development is being undertaken on 
remand.            

In consideration of the foregoing, the Board finds that 
further evidentiary development is warranted before the claim 
of entitlement to service connection for a psychiatric 
disorder is adjudicated on its merits.  The claim is 
remanded, via the AMC in Washington, D.C., for the following 
actions:

1.  Contact the National Personnel 
Records Center or other appropriate 
sources to obtain additional service 
medical records, if any, for the 
veteran's active service period from 
October 24, 1972, to March 13, 1973.  In 
completing this directive, note that the 
veteran stated that he was treated at a 
medical facility at the Chanute, 
Illinois, Air Force Base, in early 1973.  
(see two claim forms, VA 21-526, both 
filed in July 1995).  Document search 
efforts made.  Also document any 
determination that no additional service 
medical records exist, or are for 
whatever reason unavailable, and the 
reasons why.        

2.  Obtain and associate with the 
veteran's claims folder SSA disability 
benefits application, supporting evidence 
and documentation, and any resulting SSA 
administrative decision.  Ask the veteran 
to provide more specific information as 
needed to complete this directive, e.g., 
date on which the SSA application was 
filed and date of administrative 
decision.  Document unsuccessful attempts 
to obtain SSA records.  

3.  Obtain psychiatric treatment records 
of Drs. Albert Katz, Joel Bedard, and 
B.W.G.  With respect to the records of 
Dr. B.W.G., obtain actual treatment 
records to further supplement the one-
page summary of treatment dated in 
September 1995.  Ask the veteran to 
provide additional information needed to 
facilitate this effort, e.g., approximate 
dates of treatment and the doctors' 
current addresses, to the extent that he 
is able.  He should also be asked to 
execute appropriate records release forms 
as needed to enable VA to obtain any such 
records directly.  If he is unwilling to 
do so, ask the veteran to supply these 
doctors' records himself.    

4.  Ask the veteran whether there exists 
any other records pertaining to treatment 
for psychiatric problems not covered in 
this remand order, including those that 
might have been associated with the New 
York State Workers' Compensation benefits 
claim.  If so, the veteran should provide 
more specific information to enable VA to 
assist him in obtaining them.  Any such 
records should be associated with the 
claims folder.      

5.  Also obtain and associate with the 
claims folder all relevant treatment 
records from VA medical facilities in 
Northport and Lynbrook, in New York 
State, and Fort Meyers, Florida, not 
currently of record.  
  
6.  Ask the veteran whether he wishes to 
submit a written statement or affidavit 
from Mr. "[redacted]," or any other laypersons 
with personal knowledge about the claimed 
psychiatric disorder.  Associate with the 
claims folder any such statement(s) 
received.  

7.  After completion of the directives 
above, conduct any other evidentiary 
development if deemed appropriate.  This 
could include a VA compensation and 
pension (C&P) psychiatric examination by 
a qualified medical professional.  If 
such examination is scheduled, the 
veteran's entire claims folder, including 
a copy of this remand order, should be 
made available to the examiner.  The 
examination should be conducted 
consistent with American Psychiatric 
Association, Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994), and should include appropriate 
diagnostic testing as deemed warranted by 
the examiner.  The written report of the 
examination should include (i) a 
diagnosis of any current psychiatric 
disorder(s); and (ii) an opinion as to 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that there is an etiological relationship 
between active service and the current 
disorder.  Associate with the claims 
folder the examiner's report and/or 
written opinion, as well as pertinent 
diagnostic testing report(s).  

8.  Review the claims folder and 
readjudicate the claim.  It is noted that 
all notice and assistance requirements of 
the VCAA, VA regulations implementing 
VCAA, and all controlling precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), are binding on remand 
and on further adjudication of this 
claim.  

9.  If the decision is adverse to the 
veteran, issue an updated Supplemental 
Statement of the Case and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  Thereafter, the claim should be 
directed to the Board, if in order.  

As the current evidentiary record is incomplete, the Board 
does not opine herein as to whether a VA C&P psychiatric 
examination should be scheduled.  However, the veteran is 
advised that, if a C&P examination is scheduled, then it is 
his responsibility to report for the examination and to 
cooperate in the development of the case.  Consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).        

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


